     Case 1:20-cv-00990-RJJ-PJG ECF No. 8, PageID.60 Filed 08/25/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JASON RICHARD EIDAM,

               Plaintiff,
                                                      File no: 1:20-cv-990
v.
                                                      HON. ROBERT J. JONKER
CITY OF NILES, et al.,

               Defendants.
                                /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on August 2, 2021 (ECF No. 7). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 7) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Plaintiff’s complaint is dismissed without prejudice

for Plaintiff’s failure to prosecute and failure to comply with the Court’s orders.

         The Court discerns no good-faith basis for appeal of this matter.            See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).




Dated:      August 25, 2021                   /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
